Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on November 11, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
  
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 21-26 and 28-34 are rejected under 35 U.S.C. 103 as being unpatentable over Gedouin et al. (FR 2868307 A1, published on October 7, 2005) (“Gedouin” hereunder) in view of Breton et al. (US 20080003311 A1, published on January 3, 2008) and Kang et al. (KR 20180027664 A, published on March 15, 2018, cited in IDS) (“Kang” hereunder).
	Gedouin teaches a method of treating facial wrinkles associated with muscle contractions, the method comprising using an extract of Lavandula stoechas in a cosmetic product. The reference teaches that Lavandula stoechas extract solution at concentration of 0.2%, 1% and 5 % decreases muscle contraction.  The reference teaches that the disclosed method can be used in place of botulinum toxin injection which is used to relax the muscles responsible for the wrinkles, such as frontal glabellar wrinkles in the areas of the face.  In view of the suggestion, applying the composition on the wrinkles caused by muscle contraction, such as rhytide and those listed in present claim 25, would have been obvious. See also instant claims 23-25, 30. 
Gedouin fails to teach the Lavandula extract as defined in present claim 21. 
Breton discloses antiwrinkle cosmetic products comprising extract of Rosmarinus officinalis leaf.  The reference teaches a method of treating aging skin and combatting facial wrinkles and lines, the method comprising topically applying the cosmetic compositions comprising Rosmarinus leaf extract. See [0030].  The reference teaches that any known extraction method can be used to prepare the extract; alcohol extractions such as ethanolic or aqueous/alcoholic extraction methods are particularly mentioned.  See [0044-0045].   Example 11 discloses an antiwrinkle care cream for the face comprising 5 wt % of rosemary extract; the reference teaches that a preferred amount of rosemary extracts for the disclosed method is in the range of 0.01 – 10 %.  See [0058].  
Kang also discloses a hydrogel mask pack composition comprising a mixture of rosemary and lavender extracts at the weight ratio of 1:1 to 1:4.  The reference teaches that the composition provide antioxidant, whitening and antiaging effects, which include improvement of skin wrinkle.  

Given the teaching of the method of relaxing facial muscles to treat wrinkles as disclosed by Gedouin, it would have been obvious to one of ordinary skill in the art before the filing date of the present application to modify the method and add to the composition addition antiwrinkle agent such as Rosmarinus officinalis leaf extract, as motivated by Breton.  The skilled artisan would have been motivated to do so, as 1) both references disclose methods of treating facial wrinkles, and 2) Breton specifically teaches using Rosmarinus officinalis leaf extract is useful in treating facial wrinkles and lines caused by chronobiological or photoinduced aging, thinning of the dermis and/or the damage to collagen fibers.  Since Gedouin teaches using the Lavandula stoechas extract in a cosmetic product, and Kang also teaches that formulating lavender and rosemary extracts in a single composition to make an antiaging product is well known, one of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of the references and incorporating the Lavandula stoechas extract to the disclosed examples such as the antiwrinkle cream of Breton in order to practice the Gedouin method and obtain enhanced antiwrinkle effects from the multiple active ingredients.  See present claims 21.
Claim 22 recites “the Rosmarinus officinalis leaf extract and the Lavandula stoechas extract reduce an influx of calcium in the facial muscle and reduce the occurrence of an action potential in the facial muscle”.  Gedouin teaches that topical application of aromatic plant extracts such as an extract of Lavandula stoechas allows the production of beta-endorphin by the body which leads to controlling of muscle contraction.  Since topical application of Lavandula stoechas is known to reduce muscle contraction and smooth wrinkles, it is viewed that the mechanism of claim 22 inherently and obviously occurs each and every time the prior art is practiced. 
Regarding claim 26, Breton teaches that the rosemary extract inhibits the expression of extracellular matrix proteases, particularly metalloproteinases and particularly type 1 metalloproteinase.  See [0028].  
Regarding claims 28 and 34, the Lavandula stoechas extract is obtained by aqueous extraction. See Gedouin, translation, claim 3. Brent teaches using any extraction method, including alcoholic extraction.  See [0044-0045].  
Regarding claim 29, Gedouin teaches that 0.2, 0.5 and 5 % of Lavandula stoechas extracts have been used in the assay to show that the efficacy in reducing muscle contraction.  Breton Example 11 discloses an antiwrinkle care cream for the face comprising 5 wt % of rosemary extract; the reference teaches that a preferred amount of rosemary extracts for the disclosed method is in the range of 0.01 – 10 %.  See [0058].  
Regarding claims 31-33, the antiwrinkle cosmetic products disclosed by Breton include gel and emulsion creams.  See examples 6-11. 


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Gedouin, Breton and Kang as applied to claims 21-26 and 27-34 above, and further in view of Lavaud et al. (US 20180055904 A1, published on March 1, 2018) (“Lavaud” hereunder) and Zhou et al. (CN 105476892 A, published April 13, 2016) (“Zhou” hereunder). 
The lavender extract in Gedouin is an aqueous extract; Breton suggests that any known method can be used to make the rosemary extract.  These references fail to disclose the specific fluid extraction methods as defined in present claim 27. 
Zhou discloses a method of caring skin, the method comprising topically applying the affected area a cosmetic composition comprising Rosmarinus officinalis leaf oil (1.3-0.5 %) and Lavandula angustifolia (1.8-0.5 %); the essential oil which are extracted via carbon dioxide supercritical fluid extraction.  See translation, claim 1.  The reference teaches that the essential oils extracted by such extraction method have high level of purity, functionality and safety as they do not have organic solvent residue problem.  The reference further teaches that the extraction effect is good, while the technique is simple and applicable to large-scale production in short production cycle.  	
It would have been obvious to one of ordinary skill in the art before the time of filing the present application to modify the teachings of Gedouin and use a Lavandula plant extract obtained by more advantageous extraction methods, such carbon dioxide supercritical extraction method as motivated by Zhou.  Zhou would have motivated the person of ordinary skill in the art to do so, as the reference teaches that the resulting essential oils have high level of purity, functionality and safety.  See abstract.  Since Zhou teaches a method of caring skin with a cosmetic composition containing a similar lavender species obtained by carbon dioxide supercritical fluid extraction method, by combining the teachings of the references, the skilled artisan would have had a reasonable expectation of success in treating skin wrinkle with a cosmetic composition containing a Lavandula stoechas extract with a high purity and functionality.
 
Lavaud teaches that using eutectic extraction solvents comprising betaines and lactic acid in water are well known; the solvents are particularly suitable for extraction of biological ingredients such as phenolic compounds, antioxidants, etc. See [015-016].  The reference teaches that such solvent method is advantageous as betaine can be used as a cosmetic principal as well as extracting fluid.  Examples 5-7 teaches that a ternary betaine/lactic acid/water mixture solvent produced a higher yield of Rosmarinus acid and antioxidant from rosemary than other binary mixtures.  
It would have been obvious to one of ordinary skill in the art before the time of filing the present application to modify the teachings of Breton and use a rosemary  extract obtained by more advantageous extraction methods, such as those disclosed by Lavaud.  Lavaud would have motivated the person of ordinary skill in the art to use rosemary extract obtained by the ternary solvent mixture containing betaine, lactic acid and water, as the reference teaches that a higher yield of extract containing a higher amount of antioxidant is obtained.  Since Breton also teaches that extracts obtained by any known extraction methods can be used, by combining the teachings of the references, the person of ordinary skill the art would have had a reasonable expectation of successfully using the extracts obtained from the disclosed ternary solvent mixture and enhancing the skin treatment method, as the cosmetic composition would contain a higher yield of antioxidant.  

Conclusion

	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/Primary Examiner, Art Unit 1617